UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1844



ROBERT HAYES, union for black alliance for the
homeless, handicap,

                                              Plaintiff - Appellant,

          versus


BOARD   OF  ELECTION   FOR  BALTIMORE     CITY;
ELECTORAL COLLEGE COMMISSION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1678-1-AMD)


Submitted:   December 11, 2003          Decided:    December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Hayes appeals the district court’s order dismissing as

frivolous his civil complaint. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Hayes v. Bd. of Election, No. CA-03-

1678-1-AMD (D. Md. filed June 17, 2003 & entered June 18, 2003). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2